Citation Nr: 1615212	
Decision Date: 04/14/16    Archive Date: 04/26/16

DOCKET NO.  11-07 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for headaches, to include as secondary to service-connected degenerative disc disease of the cervical spine.  

2.  Entitlement to service connection for diabetes mellitus, type II, to include as a result of exposure to chemicals and/or a service-connected cervical spine disability.  

3.  Entitlement to service connection for a lumbar spine disorder.  

4.  Entitlement to service connection for radiculopathy of the bilateral lower extremities to include as secondary to a service-connected cervical spine disability.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for chest pain and/or myocardial infarction.  

7.  Entitlement to service connection for shortness of breath and/or upper respiratory infections.  

8.  Entitlement to service connection for benign prostate hypertrophy.  

9.  Entitlement to special monthly compensation based upon the need for aid and attendance of another or for being housebound.  

10.  Entitlement to special monthly compensation for loss of use of one or both lower extremities.  

11.  Entitlement to specially adapted housing.  

12.  Entitlement to an automobile allowance or specially adapted equipment.  

13.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


WITNESSES AT HEARING ON APPEAL

The Veteran (Appellant) and spouse


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from September 1974 to May 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from multiple rating decisions of a Regional Office (RO) of the Department of Veterans Affairs (VA) in Nashville, Tennessee.  

The Veteran appeared at a Travel Board hearing before the undersigned Veterans Law Judge seated at the RO in May 2013.  A transcript of the hearing is of record.  

These issues were previously remanded by the Board in February 2014 for additional development.  The required development for the issues decided herein has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  

Also before the Board and remanded in February 2014 were the issues of entitlement to service connection for radiculopathy of the bilateral upper extremities, for prostatitis, for urinary tract infections, and for erectile dysfunction.  In a January 2015 rating decision, the Veteran was awarded service connection for chronic prostatitis with urinary tract infections, for radiculopathy of the bilateral upper extremities, and for erectile dysfunction.  Because the Veteran was awarded service connection for these disabilities, they are no longer on appeal before the Board.  See generally Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030 (Fed. Cir. 1997).  

The issues of service connection for radiculopathy of the lower extremities and for chest pain and/or myocardial infarction, as well as entitlement to special monthly compensation based on the loss of use of the lower extremities, the need for aid and attendance of another person or housebound status, for specially adapted housing, and/or for an automobile allowance or specially adapted equipment are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A current headache disorder did not manifest during service, was not caused by any in-service disease or injury, and is not due to or aggravated by a service-connected disability.  

2.  Symptoms of headaches (as an organic disease of the nervous system) were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

3.  Diabetes mellitus did not manifest during service, was not caused by any in-service disease or injury, and is not due to or aggravated by a service-connected disability.  

4.  Symptoms of diabetes mellitus were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

5.  Degenerative arthritis of the lumbosacral spine did not manifest during service, was not caused by any in-service disease or injury, and is not due to or aggravated by a service-connected disability.  

6.  Symptoms of degenerative arthritis of the lumbosacral spine were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

7.  Sleep apnea did not manifest during service, was not caused by any in-service disease or injury, and is not due to or aggravated by a service-connected disability.  

8.  A current respiratory or nasal disorder did not manifest during service, was not caused by any in-service disease or injury, and is not due to or aggravated by a service-connected disability.  

9.  The Veteran does not have, nor has he had at any time proximate to or during the course of this appeal, diagnosed benign prostate hypertrophy.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for a headache disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

2.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

3.  The criteria for service connection for a low back disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).  

4.  The criteria for service connection for sleep apnea have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

5.  The criteria for service connection for a respiratory disorder have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).  

6.  The criteria for service connection for benign prostate hypertrophy have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131 (West 2014); 38 C.F.R. §§ 3.303, 4.14 (2015).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; (2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  

Upon receipt of the Veteran's claims, VA issued VCAA notice in the form of December 2009, April 2010, April 2011, and August 2011 letters that informed the Veteran of the evidence generally needed to support the claims on appeal.  This notice included information regarding the assignment of ratings and effective date; what actions he needed to undertake; and how VA would assist in developing the claims.  The initial VCAA notice letters were also issued to the Veteran prior to the rating decision from which the instant appeal arises; therefore, there was no defect with respect to timing of the VCAA notice.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Veterans Law Judge (VLJ) who conducts a hearing (1) fully explain the issues and (2) suggest the submission of evidence that may have been overlooked.  At the May 2013 Board hearing, the VLJ identified the issues on appeal, considered the Veteran's testimony regarding past and current injury, symptoms, treatment, and functional impairment for the disorders on appeal, and asked multiple questions to help elicit the testimony and establish chronology of reported injury (including chemical exposure) and symptoms (whether or not chronic and continuous) relevant to both direct and secondary service connection theories, and factors relevant to aid and attendance and need for housing adaptation and use of lower extremities, e.g., aids for ambulation such as braces, walker, and wheelchair.  The VLJ also considered testimony regarding the alleged in-service injury or disease, and past and current symptoms, diagnoses, and treatment for the claimed disorders for which he sought service-connected disability benefits.  The VLJ queried as to whether doctors had discussed etiology of disorders with the Veteran, and, as applicable, e.g., diabetes, recommended that he have a doctor relate disorders to service, to service-connected disability, or to medications for service-connected disability, e.g., erectile dysfunction due to pain medications (caused or aggravated).  In consideration of the foregoing, the Board finds that the duties under 38 C.F.R. § 3.103(c)(2) were met.  

Regarding the duty to assist in this case, VA has secured or attempted to secure all relevant documentation required by the VCAA or identified by the Veteran.  The Veteran's service treatment records, VA treatment records, and any identified private treatment records have all been obtained.  The Veteran was afforded a VA medical examination and opinion on several occasions, most recently in May 2014 for the disorders on appeal.  The VA and private medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disorders on appeal and is adequate for purposes of this appeal, as it is competent medical evidence pertaining to the existence and etiology of the claimed current disabilities sufficient to decide the claim.  

The Board is not aware of, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  All identified and available relevant documentation has been secured and all relevant facts have been developed.  There remains no question as to the substantial completeness of the claims.  38 U.S.C.A. §§ 5103, 5103A, 5107; 38 C.F.R §§ 3.102, 3.159, 3.326(a).  For these reasons, the Board finds that the VCAA duties to notify and to assist have been met.  


II.  Service Connection Legal Authority

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997); see also Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  The Board recognizes that the Court has held that the presence of a chronic disability at any time during or immediately preceding the claims process can justify a grant of service connection, even where the most recent diagnosis is negative.  McClain v. Nicholson, 21 Vet. App. 319 (2007); Romanowsky v. Shinseki, 26 Vet. App. 289, 294 (2013) (holding the current disability requirement may be satisfied by evidence of the disability shortly before the claim is filed).  Symptoms such as pain, by itself, without an underlying medical condition, do not constitute a disability for VA purposes.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Veteran has claimed service connection for a low back disorder to include arthritis, diabetes, and headaches.  Arthritis, diabetes, and organic diseases of the nervous system are recognized by VA as chronic diseases.  

Where the evidence shows a "chronic disease" in service or "continuity of symptoms" after service, the disease shall be presumed to have been incurred in service.  For the showing of "chronic" disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of "continuity of symptoms" after service is required for service connection.  38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Additionally, where a veteran served ninety days or more of active service, and certain chronic diseases, including arthritis, diabetes, and/or an organic disease of the nervous system become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2015).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  Id.  

Finally, service connection may be awarded for any disability which is proximately due to or the result of, or is otherwise aggravated by, a service-connected disease or injury.  38 C.F.R. § 3.310.  

a. Service Connection for Headaches

The Veteran seeks service connection for a headache disorder.  He asserts that he first experienced headaches during active duty service, and that they have been chronic since that time.  In the alternative, he asserts that a headache disorder is due to or aggravated by the service-connected degenerative disc disease of the cervical spine.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that a current headache disorder did not manifest during service and was not caused by any in-service disease, injury, or event during service, and that symptoms of headaches (as an organic disease of the nervous system) were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

Service treatment records are negative for any treatment for or diagnosis of headaches.  On examination for service separation in September 1979, the Veteran was without any reported neurological abnormalities, including headaches.  On a May 1980 report of medical history completed by the Veteran the same month as his service separation, he specifically denied any history of frequent or severe headaches.  Following service separation, the Veteran did not seek treatment for and was not diagnosed with a headache disorder for many years, according to the record.  This lengthy period without complaint or treatment is one of the evidentiary factors to be considered regarding the establishment of ongoing symptomatology, and weighs heavily against the claim.  See Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

On VA examination in June 2014, the Veteran reported a history of headaches since service.  The Board acknowledges that the Veteran is competent to report such observable symptomatology as headaches.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Board does not find such reporting by the Veteran to be credible, however.  As noted above, he did not seek treatment during service for headaches, and on service separation he specifically denied any history of headaches.  Thus, the Veteran's much later June 2014 statements are inconsistent with his own, contemporaneous report of medical history, which he completed in May 1980.  

The Board notes the Veteran did not claim a history of chronic headaches until after he filed a service connection claim for compensation for the same in 2008.  The Veteran made clear he believed he was entitled to a 100 percent (total) rating, and was seeking the same.  While the Board does not discount the Veteran's more recent statements merely because they were made at the time he filed an application for monetary benefits, that fact may be considered as one of several factors used to determine credibility.  See Curry v. Brown, 7 Vet. 59 (1994), Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding that, while the Board may not ignore a veteran's testimony simply because he or she is an interested party and stands to gain monetary benefits, personal interest may affect the credibility of the evidence).  As such, the Board finds the Veteran's prior denials of any in-service headaches, contemporaneous to service made at service separation, to be more probative than recent assertions of headache in and since service.  

Taken as a whole, the Board finds the evidence shows that headaches did not manifest during service, or to a compensable degree within a year of service separation, and were not continuous since service.  For this reason, the criteria for presumptive service connection as a "chronic" disease are not met. 

The competent evidence of record is also against a relationship between a chronic headache disability and any disease, injury, or event of service.  As indicated, the Veteran did not report any headaches or related symptoms during service and no neurological abnormalities were noted at service separation, nor were any reported by the Veteran, and symptoms of headaches were not continuous since service separation.  Nor has he presented any competent evidence regarding a nexus between service and the current headache disorder.  While the Veteran is competent to report experiencing headaches, his description of headaches during service and shortly after separation is contradicted by other evidence of record, and is not considered credible by the Board.  

For these reasons, the Board finds the preponderance of the evidence to be against the conclusion the Veteran's current headache disorder had its onset in service, or within a year of service separation.  Likewise, the preponderance of the evidence is against a finding that a current headache disability began during service.  In addition to there being no nexus to service by continuous symptoms, the weight of the evidence of record is also against such a direct nexus to service in this case.  

The Veteran has also asserted that a headache disorder is due to or aggravated by the service-connected degenerative disc disease of the cervical spine.  On VA examination in June 2014, a VA neurologist opined that, while the findings for the Veteran's cervical spine may result in some radicular symptoms, they "do not and should not lead to, or exacerbate headaches; certainly, not the type of continuous, pulsating headaches that the Veteran is describing."  Thus, the Board finds the competent evidence of record to be against a nexus between the service-connected cervical spine disability and the claimed headache disorder.  

Regarding the Veteran's own lay assertions regarding a nexus between a current headache disorder and the service-connected degenerative disc disease of the cervical spine, the Board finds that the Veteran is not competent to provide evidence of such an etiological nexus.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation").  The Board acknowledges that a layperson can report the presence of headaches, as this symptom can be perceived via the senses.  In the instant case, however, the question of the etiology of headaches is medically complex as there are multiple types of headaches that stem from multiple causes, including neurological causes.  As a lay person the Veteran does not have the education, training, or experience to diagnose and opine as to the etiology of his headache condition.  See Jandreau, 492 F.3d 1372; see also Waters v. Shinseki, 601 F.3d 1274, 1277 1278 (Fed. Cir. 2010) (concluding that a veteran's lay belief that a service-connected disability had caused or aggravated diabetes and hypertension was of limited probative weight).  

In support of his claim, the Veteran submitted a medical article obtained from the internet indicating that spinal problems can be the cause of headaches in some cases.  The Court has held that "[g]enerally, an attempt to establish a medical nexus to a disease or injury solely by generic information in a medical journal or treatise 'is too general and inconclusive'."  Mattern v. West, 12 Vet. App. 222, 228 (1999) (citing Sacks v. West, 11 Vet. App. 314, 317 (1998)).  Medical treatise evidence may indicate enough of a basis of a generic relationship to establish "a plausible causality based on objective facts."  Mattern, 12 Vet. App. at 228 (citing Wallin v. West, 11 Vet. App. 509, 514 (1998)).  

In the present case, the medical article is of little probative value because no medical expert has opined regarding such a nexus in this particular Veteran.  A general article citing relationships between disorders is of much less probative value than the specific examination findings and diagnostic assessments of record in this case that show no evidence of the claimed nexus.  The article is outweighed by the June 2014 VA neurological examination report and opinion that was case specific, and provided an opinion with rationale based on the facts of this case.

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for headaches, including as a presumptive disease or as secondary to a service-connected disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

b. Service Connection for Diabetes

The Veteran seeks service connection for diabetes mellitus.  He asserts that he has a current diagnosis of diabetes as a result of chemical exposure during service.  In the alternative, he asserts that diabetes is due to or aggravated by the service-connected degenerative disc disease of the cervical spine.  

After a review of all the evidence of record, lay and medical, the Board finds that the weight of the evidence demonstrates that currently diagnosed diabetes did not manifest during service and was not caused by any in-service disease, injury, or event during service, and that symptoms of diabetes (as an organic disease of the nervous system) were not chronic in service, have not been continuous since service separation, and did not manifest to a compensable degree within a year of service separation.  

The service treatment records, to include the September 1979 service separation examination and May 1980 report of medical history, are negative for any diagnosis of or treatment for diabetes or any related symptoms or disorders.  By the Veteran's own self-reported history, he was not diagnosed with diabetes until 2009.  On VA examination in May 2014, he stated that he was first diagnosed with diabetes in 2009.  At the May 2013 Board hearing, he testified that diabetes was not diagnosed until approximately 2008 or 2009.  

Additionally, a VA examiner opined, on examination of the Veteran in May 2014, that because diabetes was not diagnosed until approximately 30 years after service, it was less likely than not that diabetes was incurred in or was otherwise related to service, or manifested to a compensable degree within a year thereafter.  Thus, based on the service treatment records and post-service evidence, including the Veteran's own self-reported history, the Board finds the evidence shows that diabetes did not manifest during service or to a compensable degree within a year of service separation, and was not continuous since service.  

The competent evidence of record is also against a relationship between diabetes and any disease, injury, or event of service.  As indicated, the Veteran did not report any symptoms of diabetes during service and no related abnormalities were noted at service separation, nor were any reported by the Veteran, and symptoms of diabetes were not continuous since service separation.  Nor has he presented any competent evidence regarding a nexus between service and the current diagnosis of diabetes.  

The Veteran's chief contention is that unknown cleaning chemicals he used during service ultimately resulted in the onset of diabetes years after service; however, he has presented no competent evidence to establish such a nexus.  While he has provided his own lay assertions, the Board does not find these lay assertions, in and of themselves, to be adequate to establish either that such exposure took place, or that this exposure resulted in a current diagnosis of diabetes.  See Bardwell v. Shinseki, 24 Vet. App. 36, 40 (2010) (upholding Board's findings that service personnel records are required to prove chemical exposure, and that lay assertions of exposure to gases or chemicals during service are not sufficient to establish such event).   
For these reasons, the Board finds the preponderance of the evidence to be against the conclusion the Veteran's current diabetes had its onset in service, or within a year of service separation.  Likewise, the preponderance of the evidence is against a finding that diabetes has been continuous since service, or is the result on an in-service event; namely, chemical exposure.  In addition to there being no nexus to service by continuous symptoms, the weight of the evidence of record is also against such a direct nexus to service in this case.  

The Veteran has also asserted that diabetes is due to or aggravated by the service-connected degenerative disc disease of the cervical spine.  He asserts that medication taken for his service-connected disabilities has caused diabetes, and that his service-connected disabilities have resulted in inactivity, causing diabetes.  On VA examination in May 2014, a VA examiner opined that it was less likely than not diabetes mellitus was caused or aggravated beyond its natural progression by the service-connected cervical spine disability, to include medications taken for the cervical spine problems or limitation of physical activity.  The examiner noted there was no documentation of prolonged steroid use for the spine condition.  Diabetes was noted to be a common disorder, and the vast majority of patients appear to have a genetic risk for diabetes.  In the present case, the Veteran had a family history of diabetes.  The examiner also opined that the Veteran's obesity could not be attributed to the cervical spine disorder, as the Veteran had been non-compliant with diet and medications.  Thus, the Board finds the competent evidence of record to be against a nexus between the service-connected cervical spine disability and the claimed diabetes.  

Regarding the Veteran's own lay assertions regarding a nexus between diabetes and the service-connected degenerative disc disease of the cervical spine, the Board finds that the Veteran is not competent to provide evidence of such an etiological nexus.  See Kahana v. Shinseki, 24 Vet. App. 428, 437 (2011) (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  The question of the etiology of diabetes is medically complex as there are multiple factors in the causation of diabetes.  As a lay person the Veteran does not have the education, training, or experience to diagnose and opine as to the etiology of his diabetes.  See Jandreau, 492 F.3d 1372; see also Waters, 601 F.3d 1274 at 1277-78 (concluding that a veteran's lay belief that a service-connected disability had caused or aggravated diabetes and hypertension was of limited probative weight).   

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for diabetes, including as a presumptive disease or as secondary to a service-connected disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

c. Service Connection for a Low Back Disorder

The Veteran contends that service connection for a low back disorder is warranted.  He asserts he initially injured his low back during service, and has experienced chronic and continuous symptoms since that time.  In the alternative, he contends that service connection is warranted on a secondary basis, as due to or aggravated by the service-connected degenerative disc disease of the cervical spine.  

Based on a review of all the evidence, lay and medical, the Board finds that the preponderance of the evidence is against the service connection claim for a low back disorder.  The evidence shows a low back injury on one occasion during service, with no subsequent chronic or continuous symptoms.  The Veteran reported low back pain during service in February 1975, possibly related to foot problems.  Upon examination, he was without objective symptomatology of the low back, and X-rays of the lumbosacral spine were negative.  The impression was of low back muscle pain.  

The weight of the evidence shows no chronic symptoms for the remainder of the Veteran's service up to service separation in May 1980.  On a May 1980 report of medical history, he denied any history of recurrent back pain or other orthopedic complaints.  The Veteran did not report or otherwise seek treatment for a low back disorder during the remainder of service, and on physical examination for service separation in September 1979, he was without any abnormalities of the spine.  

The weight of the lay and medical evidence thus demonstrates that while the Veteran did report a single episode of low back pain following service, such symptoms were not continuous since service, and symptoms of arthritis of the low back did not manifest to a compensable degree within a year of service separation.  By the Veteran's own report, onset of his back pain was several months after service.  No other symptoms of low back disability, including arthritis, were reported for the first several years after service.  Post-service, the Veteran sought VA treatment in August 1980 for low back and lower abdominal pain; however, when being treated, he gave a history that the pain did not begin until approximately five days ago, which is several months after the May 1980 service separation.  During post-service treatment, the Veteran did not report any history of a prior disease or injury of the low back.  Other symptoms included burning on urination and bumps in the pubic region.  Cystitis was suspected, and the Veteran was referred for a genitourinary consultation.  A low back or spinal disorder was not diagnosed at that time.    

In the context of the Veteran denying symptoms at service separation, and clinical examination at service separation being normal, the record shows the first post-service diagnosis for the lumbosacral spine being many years after service separation in July 2008, when muscle spasm and disc bulging of the lumbosacral spine was confirmed via MRI study.  Furthermore, in 2008, the Veteran filed for Social Security disability benefits.  On examination for this claim in November 2009, the Veteran reported onset of low back symptomatology following a June 2008 (post-service) motor vehicle accident, in which he was a pedestrian and he was struck by a car.  He gave no history of a lumbosacral spine disease or injury prior to that event.  

While the Veteran has more recently contended that he has had continuous symptoms related to a disability of the low back since service, such recent assertion is inconsistent with, and outweighed by, the other, more contemporaneous lay and medical evidence of record and the histories given by the Veteran for treatment purposes.  Post-service treatment records show no symptoms or treatment for many years after service following the August 1980 VA treatment, at which time the Veteran denied continuous symptoms, reporting only recent onset of low back pain.  The Board again notes a low back disease or injury was not diagnosed at that time; rather, his pain was suspected to be genitourinary in nature.  Thereafter, the Veteran did not report or seek treatment for symptoms of the low back until 2008, when he was involved in a motor vehicle accident.  

The first evidence of a diagnosis pertaining to the low back dates to 2008, many years after service.  The weight of the credible evidence shows post-service onset of back symptoms years after service.  Accordingly, the weight of the lay and medical evidence of record is against finding that the Veteran had continuous symptoms of a low back disorder since service or that symptoms of the low back, to include arthritis, manifested to a compensable degree within one year of service separation; therefore, the criteria for presumptive service connection for arthritis of the low back, under 38 C.F.R. § 3.303(b) based on chronic symptoms in service, continuous symptoms since service, or manifestation of symptoms to compensable degree within one year of service separation are not met.  

The Board next finds that the weight of the lay and medical evidence of record establishes that the current arthritic changes of the low back are not otherwise etiologically related to service.  According to the April 2014 examination report, a VA examiner opined that it was less likely than not current diagnoses of lumbosacral strain and degenerative arthritis of the lumbosacral spine were related to any in-service disease or injury.  The VA examiner based this opinion on a finding of a many-year gap between the in-service report of low back pain, with a lack of clinical findings at that time, and the current diagnoses of arthritis of the lumbosacral spine and lumbosacral strain.  The VA examiner concluded, rather, that the arthritic changes of lumbosacral spine were consistent with aging and the strain was of recent onset.  

The Board finds this opinion to be highly probative with respect to service connection for a low back disorder, as it is based on objective findings as shown by the record, and provided a rationale for the opinion given.  Therefore, the Board finds that the April 2014 VA examination report provides competent, credible, and probative evidence that, in the context of the other demonstrated facts of this case of no chronic symptoms in service and no continuous symptoms after service separation, shows that the currently-diagnosed arthritis and strain of the lumbosacral spine are not etiologically (directly) related to service.  

The Board also finds that service connection on a secondary basis (38 C.F.R. § 3.310) is not warranted, as no competent evidence has been presented that the service-connected degenerative disc disease of the cervical spine has caused or aggravated the degenerative arthritis of the lumbosacral spine.  The April 2014 VA examiner found no evidence of an etiological nexus between the degenerative disc disease of the cervical spine and the degenerative arthritis of the lumbosacral spine, and attributed the degenerative arthritis of the lumbosacral spine to age alone.  As this opinion was rendered by a competent expert following physical examination of the Veteran and review of the record, the Board finds it highly probative.  

Insomuch as the Veteran asserts that the arthritic changes of the lumbosacral spine are directly related to service and/or a service-connected disability, the Board finds, under the facts of this case that include no chronic symptoms of the low back in service or continuous symptoms for years after service, the Veteran is not competent to relate current arthritic changes to active service.  The Veteran is competent to describe current symptoms or an in-service injury, symptoms, treatment, rehabilitation, and even a diagnosis related to him by a doctor, if one was in fact related to him.  See Jandreau, 492 F.3d at 1372; see also Buchanan, 
451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence); Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (holding that a veteran is competent to report a hip disorder, pain, rotated foot, and sick call/treatment in service, physical therapy, and limited duty).

As a lay person, the Veteran is competent to relate an injury, treatment, and some symptoms that may be associated with arthritis, such as pain and joint stiffness, but under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms since service, does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorder of degenerative joint disease (arthritis) or degenerative disc disease or 
relate the currently diagnosed arthritis (diagnosed decades after service) to the single episode of low back pain during service.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that requires a medical opinion to diagnose and to relate to service or differentiate from in-service symptoms and diagnosis).  Arthritis is a medically complex disease process because of its multiple etiologies, requires specialized testing required to diagnose, and manifests even observable symptomatology that overlaps with other disorders.  Clyburn v. West, 12 Vet. App. 296, 301 (1999) (holding that a veteran is not competent to relate currently diagnosed chondromalacia patellae or degenerative joint disease to the continuous post-service knee symptoms); Savage v. Gober,  
10 Vet. App. 488, 496-97 (1997) (requiring that a veteran present medical nexus evidence relating currently diagnosed arthritis to in-service back injury); King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2009) (holding that it was not erroneous for the Board to find that a lay veteran claiming service connection for a back disorder and his wife lacked the "requisite medical training, expertise, or credentials needed to render a diagnosis" and that their testimony "could not establish medical causation nor was it a competent opinion as to medical causation"). 

Diagnosing degenerative arthritis, as well as offering an opinion as to etiology involves complex medical questions, involves internal and unseen system processes unobservable by the Veteran, not simply observation of observable symptoms such as pain and stiffness.  "Degenerative joint disease, or osteoarthritis, is defined as 'arthritis of middle age characterized by degenerative and sometimes hypertrophic changes in the bone and cartilage of one or more joints and a progressive wearing down of apposing joint surfaces with consequent distortion of joint position usually without bony stiffening.'"  Giglio v. Derwinski, 2 Vet. App. 560, 561 (1992) (nonprecedential single judge decision) (citing Webster's Desk Dictionary 501 (1986)).  Degenerative arthritis is diagnosed primarily on clinical findings such as X-rays or specialized testing such as MRI that the Veteran is not competent to conduct or interpret.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (degenerative arthritis established by X-ray findings), Diagnostic Code 5010 (traumatic arthritis established by X-ray findings), Diagnostic Code 5002 (rheumatoid arthritis must be "objectively confirmed by findings" that show limitation of motion).  Cf. 38 C.F.R. § 4.66 (indicating the usual way to diagnose arthritis is by X-ray, which is also required to see arthritic changes). 

In addition to having multiple causes, even the observable symptoms of pain and joint stiffness overlap with other disorders.  To differentiate pain and stiffness attributable to arthritis from pain and stiffness due to other disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of pain and stiffness.  See also 38 C.F.R. § 4.58 (arthritis due to strain affecting lower extremity joints, other than joints for service-connected amputation or leg shortening, will not be considered as service connected, and the joints will have to be evaluated (medically examined)).  The Veteran is not shown to have such knowledge, training, or experience, as discussed above.  The Veteran has also not claimed he is reporting an expert medical (nexus) opinion as told to him by a doctor.   

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the current low back disorders were not incurred in service, and are not otherwise related to service, and do not meet the criteria to be presumed to be related to service.  The weight of the lay and medical evidence also shows that the current low back disorders are neither caused nor aggravated by a service-connected disability.  There is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the claims.  As such, service connection for a low back disorder is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

d. Service Connection for Sleep Apnea

The Veteran seeks secondary service connection for sleep apnea.  He contends that the service-connected degenerative disc disease of the cervical spine has caused or aggravated sleep apnea.  

After a review of all the evidence, the Board finds that sleep apnea did not manifest during service.  The evidence does not suggest and the Veteran does not contend that he experienced onset of sleep apnea during service.  The service treatment records, to include the September 1979 service separation examination and the May 1980 report of medical history, are negative for any symptoms, diagnosis, or treatment for sleep apnea.  At service separation, the Veteran specifically denied any difficulty breathing or frequent trouble sleeping.  

Following service separation, the Veteran did not seek treatment for and was not diagnosed with sleep apnea for many years, according to the record.  Sleep apnea was first diagnosed in 2010, approximately 30 years after service.  Additionally, because the Veteran's sole contention has been that his sleep apnea results from his service-connected cervical spine disorder, and he has not alleged onset of sleep apnea during service, service connection on a direct basis is not warranted.  

Regarding the secondary service connection theory, VA has obtained a VA examination and medical opinion to address the etiology of the sleep apnea.  On VA examination in May 2014, a VA examiner reviewed the claims file and examined the Veteran before concluding that it was less likely than not the sleep apnea was incurred in or related to service, or was caused or aggravated by a service-connected disability, to include a cervical spine disorder.  The VA examiner noted sleep apnea was first diagnosed in approximately 2010, 30 years after service separation, and was likely attributable to the Veteran's obesity.  The VA examiner opined that the obesity was unrelated to the cervical spine disorder, and, therefore, the sleep apnea was likewise unrelated.  

The Board finds this report to be highly probative with respect to service connection for sleep apnea, as it is based on objective findings as shown by the record, and provided a rationale for the opinion given.  The Board finds that the May 2014 VA examination report provides competent, credible, and probative evidence that shows that the currently-diagnosed sleep apnea is not etiologically related to service.  

Regarding the Veteran's own lay assertions regarding a nexus between a current diagnosis of sleep apnea and the service-connected degenerative disc disease of the cervical spine, the Board finds that the Veteran is not competent to provide evidence of such a nexus.  See Kahana, 24 Vet. App. at 437 (lay witnesses are competent to opine as to some matters of diagnosis and etiology, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent).  In the instant case, the question of the etiology of sleep apnea is medically complex as there are multiple types of sleep apnea that stem from multiple causes.  As a lay person, the Veteran does not have the education, training, or experience to diagnose and opine as to the etiology of his sleep apnea.  See Jandreau, 492 F.3d 1372; see also Waters at 1277-78.  He is also not claiming to be reporting the opinion of a competent expert as told to him.  

In support of his claim, the Veteran submitted a medical article obtained from the internet indicating that spinal problems can be the cause of central sleep apnea in some cases; however, no further explanation or rationale was provided regarding the alleged nexus between these disorders.  In the present case, the medical article is of little probative value because it lacks a rationale for the supposition that central sleep apnea can result from degenerative changes of the cervical spine.  As for the substance of the article, the article noted that degenerative changes of the cervical spine was one among many possible and non-exclusive causes of central sleep apnea.  As the Veteran has obstructive sleep apnea, the article is of no value to relate the obstructive sleep apnea to the service-connected cervical spine disorder.  This general article suggesting relationships between categories of disorders is of much less probative value than the case specific examination findings and opinions in this case that weigh against causative nexus.  In addition to point to various possible etiologies, the conclusions of the article provided by the Veteran were unsupported by any citation to medical research or clinical findings and were general in nature and non-specific to the facts of the present case.  The May 2014 VA examiner also noted that the article submitted by the Veteran concerned central sleep apnea, a disorder different from the obstructive sleep apnea displayed by the Veteran.  The VA examiner considered the article when rendering the opinion.  

For the reasons and bases discussed above, the Board finds that a preponderance of the lay and medical evidence that is of record weighs against the claim for service connection for sleep apnea, including on a direct basis or as secondary to a service-connected disability, and this claim must be denied.  Because the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  

e. Service Connection for a Respiratory Disorder

The Veteran contends that service connection for a respiratory disorder, also claimed as a sinus disorder, is warranted.  He asserts he sustained multiple upper respiratory infections during service, and has experienced chronic and continuous symptoms since that time.  

On review of the service treatment records, the Board finds that the Veteran sought treatment for coughing, nasal congestion and discharge, a sore throat, and related respiratory symptomatology on multiple occasions during service.  Upper respiratory infections were diagnosed in July 1975, September 1975, October 1975, March 1976, May 1976, September 1976, and January 1978.  In February 1976, he was diagnosed with a viral infection and rhinopharyngitis.  On physical examination for service separation in September 1979, he was without any respiratory or nasal abnormalities.  On a May 1980 report of medical history, he denied any history of ear, nose, or throat trouble; chronic or frequent colds; sinusitis; hay fever; asthma; shortness of breath, or; chronic cough.  

Thus, while the Veteran did experience intermittent respiratory and nasal symptoms during service, the weight of the evidence shows no chronic respiratory or sinus symptoms for the remainder of the Veteran's service up to service separation in May 1980.  While the Veteran did receive multiple diagnoses of upper respiratory infections during service, no respiratory or nasal abnormalities were noted on physical examination for service separation, and he denied chronic symptoms of the same on the report of medical history.  Following service, he was not diagnosed with a respiratory disorder until October 2008, when an upper respiratory infection and sinusitis were diagnosed.  In November 2009, bilateral pulmonary embolisms were diagnosed by a VA physician.  These diagnoses were rendered over 25 years after service separation.  

The weight of the lay and medical evidence further thus shows that, while the Veteran did report respiratory and nasal symptoms on multiple occasions during service, such symptoms were not continuous since service.  Thus, the Board must conclude that symptoms of a chronic respiratory disease such as sarcoidosis or tuberculosis did not manifest to a compensable degree within a year of service separation, and he does not have current diagnoses of either of these disorders.  

Thus, the first evidence of a diagnosis pertaining to the respiratory or nasal systems dates to 2008, many years after service.  Accordingly, the weight of the lay and medical evidence of record is against finding that the Veteran had continuous symptoms of a respiratory or nasal disorder since service.  

The Board next finds that the weight of the lay and medical evidence of record establishes that the current respiratory and nasal disorders are not otherwise etiologically related to service.  A June 2014 VA respiratory examination was afforded the Veteran.  The examining VA physician diagnosed the Veteran with allergic rhinitis.  The examiner also reviewed the claims file and noted the Veteran was diagnosed with upper respiratory infections on multiple occasions during service.  The examiner opined that such infections are usually self-limited and acute; therefore, it was less likely than not any current respiratory disability had its onset in service or was otherwise related to any disease, injury, or other incident of service.  The examiner also opined that it was less likely than not any current respiratory disability was related to a cervical spine disability, as the examiner could find no evidence in the medical literature of such an etiological relationship.  

The Board finds this report to be highly probative with respect to service connection for a respiratory or nasal disorder, as it is based on objective findings as shown by the record, and provided a rationale for the opinion given; therefore, the Board finds that the June 2014 VA examination report provides competent, credible, and probative evidence that shows that the currently-diagnosed rhinitis, bilateral pulmonary embolisms, and upper respiratory infections are not etiologically related to service.   

The Board also finds that service connection on a secondary basis under 38 C.F.R. § 3.310 is not warranted, as no competent evidence has been presented that the service-connected degenerative disc disease of the cervical spine has caused or aggravated any current respiratory or nasal disorder.  The June 2014 VA examiner found no evidence of an etiological nexus between the degenerative disc disease of the cervical spine and any current respiratory or nasal disorder.  As this opinion was rendered by a competent expert following physical examination of the Veteran and review of the record, the Board finds it highly probative.  

Insomuch as the Veteran asserts that the current diagnoses of rhinitis, pulmonary embolisms, and upper respiratory infections are directly related to service and/or a service-connected disability, the Board finds, under the facts of this case that include no chronic respiratory or symptoms at service separation or for years after service, the Veteran is not competent to relate current respiratory or nasal disorders to active service.  The Veteran is competent to describe current symptoms or an in-service injury, symptoms, treatment, rehabilitation, and even a diagnosis related to him by a doctor, if one was in fact related to him.  See Jandreau at 1372; see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

As a lay person, the Veteran is competent to relate an injury, treatment, and some symptoms that may be associated with respiratory complaints, such as shortness of breath, coughing, or nasal discharge, but under the specific facts of this case that include no chronic symptoms in service and no continuous symptoms since service, does not have the requisite medical knowledge, training, or experience to be able to diagnose the medically complex disorders of rhinitis, pulmonary embolism, or upper respiratory infections to the complaints reported during service.  Rhinitis, upper respiratory infections, and similar respiratory and nasal disorders are medically complex disease processes with multiple etiologies, requires specialized testing required to diagnose, and manifests even observable symptomatology that overlaps with other disorders.  The Veteran is not shown to have such knowledge, training, or experience, as discussed above.  The Veteran has also not claimed he is reporting an expert medical (nexus) opinion as told to him.   

For the reasons discussed above, the Board finds that the weight of the lay and medical evidence of record shows that the current respiratory and nasal disorders were not incurred in service, and are not otherwise related to service, and do not meet the criteria to be presumed to be related to service.  The weight of the lay and medical evidence also shows that the current nasal and respiratory disorders are neither caused nor aggravated by a service-connected disability.  There is not such a state of equipoise of positive and negative evidence to otherwise warrant a grant of the claims.  As such, service connection for a nasal or respiratory disorder is not warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

f. Service Connection for Benign Prostate Hypertrophy

The Veteran seeks service connection for benign prostate hypertrophy.  He reports he first began experiencing symptoms of a prostate disorder during service, and such symptoms have been chronic and continuous since that time, according to his assertions.  

As an initial matter, the Board notes the Veteran has been granted service connection for chronic prostatitis and urinary tract infection, and for erectile dysfunction.  Pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability.  38 C.F.R. § 4.14.  However, it is possible for a veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes; the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  

The Board finds that the weight of the lay and medical evidence establishes that the Veteran does not have a current diagnosis of benign prostate hypertrophy.  For this reason, the Board concludes that service connection is not warranted for benign prostate hypertrophy.

On VA genitourinary examination in May 2014, VA examiner confirmed that the Veteran's prostate was abnormal, measuring 25 grams, with tenderness and without nodules.  These findings supported a diagnosis of chronic prostatitis, according to the examiner.  Regarding benign prostate hypertrophy, the examiner opined the Veteran "does not have any evidence to suggest he has [benign prostate hypertrophy]."  The examiner further stated benign prostate hypertrophy was a pathologic diagnosis and the Veteran never had a prostate biopsy.  He does have some lower urinary tract symptoms but according to the examiner these are more related to the Veteran's prostatitis than any type of obstructive voiding.  The examiner further noted that the Veteran's post-voiding residuals in the past have all been low and he appeared to empty his bladder.  

The Veteran is generally competent and credible to report symptoms that are observable via the senses.  See Jandreau at 1377.  However, he is not competent to offer a lay opinion that any current prostate symptoms establish a diagnosis of benign prostate hypertrophy, are manifestations of the same disability, or are manifestations of distinct disabilities.  Such a diagnosis requires specific clinical findings and is beyond the scope of lay observation.  The Veteran is competent to report that, in the past, he has been diagnosed with benign prostate hypertrophy by a competent expert; however, the Veteran has not so alleged.  

The evidence in this case does not demonstrate benign prostate hypertrophy at any point during the claim period or even recent diagnoses prior to the filing of the claim for service connection.  There being no distinct disability not already service connected resulting in prostate symptoms, the Board concludes that service connection for benign prostate hypertrophy must be denied.  See 38 C.F.R. § 3.303.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich, 104 F. 3d at 1328.  Service connection may only be granted for a current disability; when a claimed condition is not shown, there may be no grant of service connection.  See 38 U.S.C.A. § 1110; Rabideau, 2 Vet. App. at 141 (Congress specifically limits entitlement for service-connected disease or injury to cases where such incidents have resulted in a disability).  "In the absence of proof of a present disability there can be no valid claim."  Brammer, 3 Vet. App. at 225.  Service connection can also be warranted if there was a disability present at any point during the claim period, even if it is not currently present.  McClain, 21 Vet. App. at 319 (2007); see also Romanowsky, 26 Vet. App. at 289 (recognizing that a disability sufficiently proximate/immediately prior to the filing of a claim may also be considered a current disability).  Such a diagnosis has not been established in the present case.  

Based on the above, the Board finds that the preponderance of the evidence shows that the Veteran's prostate symptoms are components of already service-connected disabilities - chronic prostatitis with urinary tract infection, and erectile dysfunction.  Service connection cannot be awarded because, in addition to not having a current diagnosis of benign prostate hypertrophy, service connection is already in effect for the symptoms claimed as benign prostate hypertrophy.  38 C.F.R. § 4.14; Esteban.  For these reasons, the Board finds that the preponderance of the evidence is against the appeal of service connection for benign prostate hypertrophy; therefore, the appeal must be denied and the benefit of the doubt rule does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  


ORDER

Service connection for a headache disorder, including as secondary to a service-connected disability, is denied.  

Service connection for diabetes mellitus, including as secondary to a service-connected disability, is denied.  

Service connection for a low back disorder, including as secondary to a service-connected disability, is denied.  

(CONTINUED ON NEXT PAGE)


Service connection for sleep apnea, including as secondary to a service-connected disability, is denied.  

Service connection for a respiratory disorder, claimed as shortness of breath or upper respiratory infections, including as secondary to a service-connected disability, is denied.  

Service connection for benign prostate hypertrophy is denied.  


REMAND

Service Connection for Radiculopathy of the Lower Extremities

The Veteran seeks service connection for radiculopathy of the lower extremities, to include as secondary to service-connected degenerative disc disease of the cervical spine.  In the prior February 2014 Board remand, the Veteran was to be scheduled for a VA examination and medical opinion.  The VA examiner was requested to provide an opinion as to whether any radiculopathy of the lower extremities was due to or aggravated by the service-connected cervical spine disability.  

While the Veteran was afforded a VA examination in April 2014, the requested opinion was not provided.  The United States Court of Appeals for Veterans Claims (Court) has determined that a remand by the Board confers upon a claimant, as a matter of law, the right to compliance with remand orders.  See Stegall v. West, 11 Vet. App. 268 (1998).  Because April 2014 VA examination report does not comply with the February 2014 remand instructions, another remand is required prior to any adjudication of this appeal.  

Service Connection for Chest Pain/Myocardial Infarction

The Veteran seeks service connection for a disorder characterized by chest pain, to include a possible myocardial infarction.  This issue was remanded by the Board in February 2014 in part to afford the Veteran a VA medical examination and opinion.  According to the January 2015 supplemental statement of the case, such a VA cardiovascular examination was afforded the Veteran in May 2014; however, review of the claims file does not show that a copy of this examination report has been associated with the claims file, and the Board is thus unable to review this report and adjudicate this pending claim.  Upon remand, this report should be associated with the claims file.  

Special Monthly Compensation for Loss of Use of Both Lower Extremities, 
Aid and Attendance of Another Person or Housebound Status, Automobile Allowance and Specially Adapted Housing, and TDIU

As it relates to the issues of special monthly compensation for loss of use of both lower extremities, aid and attendance of another person or housebound status, an automobile allowance and specially adapted housing, and for TDIU, these issues are inextricably intertwined with the other issues for which further development, as noted above, is required, and which may have an may impact on these pending claims  Adjudication of these claims must be deferred, as these issues are inextricably-intertwined with the issues being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file a copy of the May 2014 VA cardiovascular examination report.  If a copy of this report is no longer available, that fact must be noted for the record, and the AOJ must take steps to comply with the Board's February 2014 remand order.  Specifically, if the May 2014 examination report is no longer available, the claims file should be forwarded to a VA examiner to review the file and address the following questions:

Does the Veteran have any current chest pain/heart disorder or disease? 

Is it at least as likely as not (50 percent probability or greater) that any chest pain/heart disorder or disease is related to service? 

If not, is it at least as likely as not that any chest pain/heart disorder or disease is caused by a service-connected disability, to include medications taken for a service-connected disability? 

If not, is it at least as likely as not that any chest pain/heart disorder or disease is aggravated (permanently worsened in severity beyond a normal progression) by a service-connected disability, to include medications taken for a service-connected disability? 

The VA examiner should reference the medical articles submitted by the Veteran's representative when rendering his/her opinion and otherwise provide a rationale for any opinions expressed.  

2.  The Veteran should be scheduled for a VA examination to assist in determining the nature and etiology of any current radiculopathy of the lower extremities.  All indicated tests and studies should be performed and all findings should be reported in detail.  The claims folder and all other pertinent treatment records should be made available to the examiner.  

The examiner is requested to identify all current findings regarding lower extremity radiculopathy, and render the following opinions:  

Is at least as likely as not (50 percent probability or greater) that any radiculopathy of the lower extremities is related to service?

If not, is it at least as likely as not that any radiculopathy of the lower extremities is caused by the service-connected cervical spine disability?   

If not, is it at least as likely as not that any radiculopathy of the lower extremities is aggravated (permanently worsened in severity beyond a normal progression) by the service-connected cervical spine disability?  

Complete detailed rationale is requested for each opinion that is rendered.  

3.  After undertaking any additional development deemed appropriate, and giving the appellant full opportunity to supplement the record, adjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and be afforded the applicable opportunity to respond before the record is returned to the Board for further review.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).  



______________________________________________
J. PARKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


